DETAILED ACTION

Response to Amendment
Claims 1-3 are pending in the application.  Previous grounds of rejection have been withdrawn as a result of the amendment submitted 4/12/2022.

Terminal Disclaimer
The terminal disclaimer filed on 4/12/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/972,685 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments submitted 4/12/2022 with respect to instant independent claim 1 have been found persuasive.  Instant independent claim 1 discloses a non-aqueous electrolyte cylindrical secondary battery having a wound-type electrode group as set forth in the claim and at least one tape attached to an outermost peripheral surface of the electrode group, the tape attached to at least one of both end portions of the electrode group in a winding axis direction, the tape including a base material layer and an adhesive layer disposed as set forth in the claim, the adhesive layer faces the outermost peripheral surface of the electrode group, and when a region of the tape as viewed from the winding inner surface is divided into a first region formed by the base material layer and a second region formed by the base material layer and the adhesive layer, in the winding axis direction of the electrode group, the first region is disposed at least in an end portion on a center side of the electrode group of both end portions of the tape, to be adjacent to the second region.
Kim in view of Lee is considered to be the combination of prior art references of record closest to the aforementioned limitations of instant independent claim 1.  However, the aforementioned combination does not disclose nor render obvious all of the aforementioned claim limitations.  Namely, as persuasively argued by the Applicants, the structure of the tape and placement of the tape spatially within the wound electrode structure is not disclosed nor rendered obvious by the aforementioned combination of Kim and Lee.  The tape of instant independent claim 1 discloses a distinct structure of first and second regions applied to the wound electrode structure that is not disclosed nor rendered by the applied references.
A further prior art search revealed Kelley et al. (US 2006/0257726), who discloses in Figs 1-3, a secondary battery ([0003]) comprising a wound electrode structure ([0019]).  The wound electrode structure has adhesive applied thereto, the adhesive applied in striped patterns ([0019], [0038]).  However, this patterned adhesive structure does not resolve the deficiencies of Kim in view of Lee.
As such, instant independent claim 1 has been found allowable over the cited prior art references of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725